Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments and comments, received April 26, 2021, have been fully considered by the examiner.  The acceptable terminal disclaimer has obviated the double patenting rejection.  The following is a complete response to the April 26, 2021 communication.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 11-13 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Littrup et al (2004/0215294) in view of the teaching of Lalonde (2002/0120258).
	Littrup et al disclose a device and method for cryosurgery on tumors (Figure 4, for example) the method comprising providing an apparatus comprising an cryogen source (628 – Figure 6), a delivery tube (620) a prove comprising a probe tip (604) and locating the tip in a target area to form an ice ball in the target are of the soft tissue.  Figure 4 shows the probe(s) inserted into a tumor with the ice-ball formation to treat the tumor.  See, also, paragraph [0081].  Littrup et al provides a flow controller (612), but 
	The examiner maintains that the means to provide a cryogen to the tip would be obvious to those of ordinary skill in the art, and that pressurized systems forcing cryogen and vacuum systems drawing the cryogen are generally known in the art.  The flow controller of Littrup et al would intuitively include some type of drawing mechanism to draw the cryogen from the probe tip.  To further illustrate this concept, Lalonde is cited for specifically teaching that it is known to use a vacuum system to draw cryogen through a probe, to a probe tip and subsequently remove the cryogen from the probe.  See, for example, paragraph [0023] of Lalonde which discloses the use of a controller used to create a vacuum pressure to draw the cryogen through the probe for treatment.
	To have provided the Littrup et al device with a vacuum controller to provide a negative pressure to draw the cryogen through the probe, to the tip and subsequently from the probe through a return lumen would have been an obvious design consideration for one of ordinary skill in the art since Lalonde fairly teaches the known use of a vacuum source to draw a cryogen to a probe tip and from the body in a similar treatment system.
	Regarding claim 2, the cryogen of Littrup et al boils or evaporates within the probe tip (para. [0083], for example).  Regarding claim 5, the device comprises a thermally conductive tip (para. [0079], for example) that is placed in the target area of a soft tissue tumor (Figure 4).  Regarding claim 7, treatment temperatures may be below -20oC (para. [0081], for example).  Regarding claim 8, Littrup et al discloses a flow regulator, and Lalonde discloses using a vacuum source to continuously evacuate the 
	Regarding claim 17, Littrup et al disclose a method of generating an ice ball within a soft tissue tumor as addressed above.  Lalonde provides the teaching of providing a vacuum source to draw the cryogen through the probe as addressed previously.  The Littrup et al probe includes a tapered tip (Figure 6) which is inserted into the soft tissue tumor (shown in Figure 6).
	Regarding claim 18, see paragraph [0081] as addressed above.  

Claims 3, 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Littrup et al (2004/0215294) in view of the teaching of Lalonde (2002/0120258) and further in view of the teaching of Levin (2004/0078033).
Littrup et al fails to expressly disclose a dispersive medium comprising a sintered material in the probe.

To have provided the Littrup et al probe, as modified by the teaching of Lalonde, with a sintered material in the tip to improve heat transfer would have been an obvious modification for one of ordinary skill in the art in view of the teaching of Levin.

Claims 10, 14, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Littrup et al (2004/0215294) in view of the teaching of Lalonde (2002/0120258) and further in view of the teaching of Rubinsky et al (5,334,181).
The Littrup et al probe has been addressed previously.  Littrup et al fail to disclose the recirculation of the cryogen after it is evacuated from the probe, or the heating of the probe after treatment to thaw the ice ball to remove the probe from tissue.
Rubinsky et al, as addressed in the previous Office action, discloses another system that uses vacuum pressure to draw a cryogen through a probe for the treatment of tissue.  In particular, Rubinsky et al specifically teach that it is known to recirculate the cryogen for continued cooling of tissue (col. 4, lines 60-64, for example) and to provide heating of the probe tip and the cryogen (col. 15, lines 10-13, for example).  Regarding claim 14, the specific flow rate for the cryogen is deemed to be a parameter well within the purview of the skilled artisan.
To have provided the Littrup et al system, as modified by the teaching of Lalonde, with a recirculation system to re-use the cryogen and a heating means to heat the tip for removal from tissue would have been an obvious consideration for one of ordinary skill in the art since Rubinsky et al fairly teach such features are generally known in a cryogen system of similar operation and use.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/June 11, 2021